Citation Nr: 0933011	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  03-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left foot disability, 
claimed as residuals of an injury to the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1985.
This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the Veteran's claim on the 
basis that it was not well-grounded.  However, the Veterans 
Claims Assistance Act of 2000, Public Law No. 106-475 (VCAA) 
eliminated the requirement that claims first be well grounded 
before consideration on the merits.  Thus, the Veteran's 
claim was reconsidered and again denied in a January 2003 
rating decision.

In November 2004, the Board issued a decision that in part 
denied entitlement to service connection for residuals of an 
ankle injury.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2007 Memorandum decision, the Court vacated the 
November 2004 Board decision and remanded the issue to the 
Board for further readjudication.  Accordingly, in March 
2008, the Board remanded the claim for further development in 
accordance with the Court's decision and in June 2009 
obtained a Veterans Health Administration (VHA) medical 
opinion.

The Board has recharacterized the issue as entitlement to 
service connection for a left foot disability, claimed as 
residuals of an injury to the left ankle, to more accurately 
reflect the provisions of law under which the appeal must be 
considered.  See 38 C.F.R. § 19.35 (Providing that the RO's 
certification of an appeal is for administrative purposes and 
does not serve to either confer or deprive the Board of 
jurisdiction of an issue).


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence 
establishing that the Veteran's left foot disability (pes 
planus) existed prior to service and was aggravated by 
service.

2.  The Veteran's current left foot disability is reasonably 
related to her active service.


CONCLUSION OF LAW

A left foot disability was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if the 
presumption of soundness is not rebutted, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); citing Hunt v 
Derwinski, 1 Vet. App. 292 (1991).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The Veteran's service treatment records (STRs) show that on 
an examination prior to entry into active service, she had 
sustained a left ankle sprain five years before, but that 
there was no current sequela.  Clinical evaluation of the 
left lower extremity was normal.  The Veteran was evaluated 
on several occasions during service for complaints of pain in 
her left ankle and foot, including in July 1982, July 1983, 
and February 1984.  Findings from x-ray studies of the left 
ankle conducted in July 1983 were within normal limits.  
Studies of the left foot performed in February 1984 showed a 
pes planus deformity and a bipartite medial sesamoid bone 
noted in the first metacarpophalangeal joint.  An old 
fracture at this site could not be ruled out.  On separation 
examination, clinical evaluation of the lower extremities was 
normal.

Post-service medical records include treatment at several 
private facilities, dated from 1986 to 1999.  Complaints of 
left lower extremity swelling were noted during the Veteran's 
pregnancy in 1986.  Pain in the left foot was also noted in 
May 1999 when she struck her medial left foot on a wall as 
she swung it from bed.  The assessment was contusion.

VA outpatient treatment records, dated from February 2001 to 
March 2004, also reflect complaints of left ankle pain.  In 
March 2001, the Veteran had complaints of left ankle pain.  
In April 2001, an X-ray study showed the ankle mortis to be 
well-preserved.  There was evidence of a large spur arising 
from the inferior aspect of the calcaneum.  No other 
abnormality was noted.  An MRI of the left foot showed a 
fragmentation of the medial end of the left tarsonavicular 
bone in its posterior margin that had a normal marrow signal 
with normal surrounding decreased cartilage signal.  No bone 
bruise, collection of fluid or bursitis was noted.  This was 
found to probably represent a normal sesamoid bone or 
nonunion of a previous fracture, which was considered less 
likely.

During a personal hearing in October 2003, the Veteran 
testified that she had been treated for disability of her 
left lower extremity during service and that her left foot 
hurt all of the time.

In January 2004, the Veteran underwent a VA neurological 
examination.  Her medical records were reviewed and it was 
noted that she was treated several times.  However, there 
were no neurovascular deficits noted.  On examination, she 
reported constant numbness in her foot.  She had pain in the 
instep and sharp pain and numbness that radiated into the 
left hip.  She walked with a cane in her left hand, but was 
able to walk on her heels and toes.  Strength was 5/5 except 
at the ankle where there was give-way weakness due to pain.  
There was no atrophy.  There was decreased temperature 
sensation along the medial aspect of the left leg.  Vibration 
sense was decreased at the left knee and ankle.  The 
assessment was that there was no evidence of foot drop and 
that the problem seemed to be predominantly mechanical at the 
ankle, but the numbness was inconsistent with a lesion at the 
ankle.  Electrodiagnostic testing, recommended to look for 
evidence of tarsal tunnel syndrome, was performed in March 
2004 and showed the lower extremity to be normal, without 
evidence of a nerve lesion, including tarsal tunnel syndrome.

The Veteran underwent a VA orthopedic evaluation in February 
2004.  At that time, it was noted that she had sprained her 
ankle while playing basketball in high school.  During her 
military career, she had several twisting injuries to her 
ankle, and following her discharge she continued to have 
complaints of intermittent left foot pain and swelling.  A 
small bone protruded from the medial side of the left foot 
and was tender.  She stated that she first noted this in 1982 
or 1983 and currently had constant pain on the medial side of 
the left foot, which varied in intensity.  Sometimes, her 
left foot swelled while at other times she had pain that 
radiated proximally to her lower back.  She could not stand 
for long periods of time or sit for extended periods and as a 
result, her work was limited.  An MRI performed in October 
2001 reportedly showed a normal sesamoid bone.  On physical 
examination she was noted to have a slight antalgic left 
limp.  Her longitudinal arches were considered to be a 
manifestation of flat feet.  Range of motion was from 20 
degrees active dorsiflexion to 45 degrees plantar flexion.  
There was no talar tilt to varus or valgus stress.  Anterior 
drawer test was negative.  X-ray studies showed no narrowing 
of the articular cartilage, osteophyte formation or 
deformity.  There was a hypertrophic spur on the plantar 
aspect of the os calcis.  The impressions were congenital 
flat feet, no weakness of dorsiflexion in the left foot, no 
instability or evidence of arthritis in the left ankle and no 
objective evidence or pathology that would cause the 
Veteran's symptoms.

A VHA medical opinion was obtained in June 2009 and upon 
review of the claims file, the examiner opined that the 
Veteran's pes planus inevitably pre-existed the Veteran's 
service based on the fact that pes planus is not spontaneous, 
supported by the STRs which include early reports dated in 
July 1982 which support a diagnosis of pes planus.  With 
regard to whether the Veteran's pes planus underwent a 
permanent increase in severity, the examiner stated that when 
the Veteran entered service she had a pes planus deformity 
and a noted prominent navicular bone of the foot.  During a 
July 1983 examination, the ankle was symptomatic, but the 
tendons and the hypertrophic navicular were not.  In 
addition, the Veteran indicated that the hypertrophic 
navicular surrounding areas of the left foot were 
symptomatic.  The examiner opined that it was more than 
likely that the Veteran's hypertrophic navicular and 
surrounding tissues, to include the posterior tibial tendon, 
were worsened by her service.  The examiner further opined 
that the ligamentously lax left ankle problems that 
contributed to her chronic ankle injuries and sprains may 
have exacerbated her posterior tibial tendon, rubbing or 
irritating the surrounding soft tissue.

In the instant case, it has been established by clear and 
unmistakable evidence that the Veteran's pes planus of the 
left foot pre-existed her service, as confirmed by her 
service entrance examination, which showed an ankle sprain 
prior to service, and by the August 2008 examiner who opined 
that pes planus of the left foot pre-existed the Veteran's 
service.  Therefore, the Board finds that the presumption of 
soundness has been rebutted in this case.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2008).  Therefore, the question in this case is 
whether this pre-existing condition was aggravated beyond its 
natural progress by her period of service.

In response to the question of whether the Veteran's left 
foot disability underwent a permanent increase in severity, 
in June 2009, the examiner opined that it was more than 
likely that the Veteran's hypertrophic navicular and 
surrounding tissues were worsened by her service.  Therefore, 
the Board finds that it is at least as likely as not that the 
Veteran's pre-existing pes planus was aggravated by her 
service.  There is no medical evidence of record to the 
contrary.  As a result, the Board concludes there reasonably 
is a causal connection between the Veteran's current left 
foot disability and her active service.  Accordingly, the 
Board finds that service connection for a left foot 
disability is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left foot disability is granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


